Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Due to issues with previous rejection, a new rejection has been proposed as a new non-final. 
Currently claims 1-20 are under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 , 5, 8-9, 11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resch, US5142731 in view of Marsden , WO2009077753 and further in view of Chen, US6151754.
Regarding claims 1, Resch discloses a support structure (Support structure being the body of element 10 , Fig 1); a suction hose (Element 21, Fig 1 ); and a hose clip for coupling at least a portion of the suction hose to the support structure  (Element 1, Fig 1)wherein the hose clip includes: a hose ring coupled to and extending completely around at least a portion of the suction hose (element 17 having a ring shaped portion coupled to the suction hose, Fig 1), wherein the hose ring includes a protrusion (a protrusion has been interpreted as combination of the two L-shaped portions 2 and 3 , Fig 3); and a coupler coupled to the support structure  (Coupler portion shown in Fig 4 receiving the protrusion portion of the hose ring ), the coupler including a coupler housing having an opening for receiving at least a portion of the protrusion (coupler housing 11  with an opening , Figs 1 and 4 ) , the opening transitioning from an outer surface  of the coupler housing into a coupler cavity defined by the coupler housing(Fig 5) wherein the coupler cavity includes a jaw for engaging at least a portion of the protrusion (element 22 has been interpreted as a jaw under broadest reasonable interpretation where it comes to contact with the protrusion engaging it, Fig 4 ) , wherein the jaw is configured to be (due to presence of spring , Fig 4)
However, Resch does not disclose the hose ring being slidably coupled to the suction hose, wherein the coupler cavity includes a plurality of jaws that are configured to be slidable in a direction away from a central axis extending from the opening. 
Marsden teaches a hose ring 40 which is slidably coupled to a hose 20 having a protrusion for coupling to a coupler 46. (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hose ring disclosed by Resch to have further incorporated a hose ring being slidably coupled to the suction hose as taught by Marsden in order to enable positioning the hose in various locations on the housing providing versatile shape for storage purposes. 
Furthermore, Chen teaches a ball and socket clamping apparatus having a coupler 1 and a protrusion 5 which engages two jaws 2  that are slidable in the coupler 1. (Fig 2) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hose clip disclosed by Resch in view of Marsden to have further incorporated the coupler having plurality of jaws engaging a protrusion as taught by Chen in order to provide a quick release and locking mechanism which would require less force to engage or disengage the coupler from the protrusion. 
Regarding claim 2,  Resch in view of Marsden and further in view of Chen discloses each and every limitation set forth in claim 1. Furthermore, Chen teaches the protrusion includes a coupling. (Element 51, Fig 2)
Regarding claim 3,  Resch in view of Marsden and further in view of Chen discloses each and every limitation set forth in claim 2. Furthermore, Chen teaches at least a portion of the coupling is spherical. (Fig 2)
Regarding claims 5, Resch in view of Marsden and further in view of Chen discloses each and every limitation set forth in claims 2 . Furthermore, Chen teaches the coupling has an insertion end width, an intermediary width, and a protrusion end width, the intermediary width measuring greater than the insertion end width and the protrusion end width.  (Fig 2)
Regarding claim 8, Resch in view of Marsden and further in view of Chen discloses each and every limitation set forth in claim 1. Furthermore, Marsden teaches the hose ring slideably engages the suction hose. (6:22-25)
Regarding claims 9 and 17-19, Lee discloses a support structure having a first end and a second end (Fig 2 wherein the support structure comprises a first and second end); a handle coupled to the first end of the support structure (Fig 1 a handle is attached to boom portion of the vacuum cleaner head which is coupled to the support structure); a debris collector coupled to the support structure (Element 100 inherently comprises a debris collector ); a suction motor fluidly coupled to the debris collector (a vacuum cleaner inherently comprises a motor fluidly coupled to the debris collector, Fig 1); a suction hose fluidly coupled to the debris collector (hose 310, Fig 1); a surface cleaning head fluidly coupled to the debris collector (Element 200, Fig 1), wherein the suction motor causes debris to be drawn into a dirty air inlet of the surface cleaning head and be deposited in the debris collector (normal operation of a vacuum cleaner), and a hose clip for coupling at least a portion of the suction hose to the support structure (Element 400, Fig 1), wherein the hose clip includes: a hose ring slidably coupled to the suction hose (element 420 having a ring shape that is slidably coupled to the suction hose, Figs 1 and 2), wherein the hose ring includes a protrusion(Element 430, Fig 3); and a coupler coupled to the support structure (element 450, Fig 5), the coupler including a coupler housing having an opening for receiving at least a portion of the protrusion (the outer body of element 450 being interpreted as the coupler housing which comprises an opening, Fig 4), the opening transitioning from an outer surface of the coupler housing into a coupler cavity defined by the coupler housing (Fig 5)
 However Lee does not disclose the hose ring extending completely around at least a portion of the suction hose,  a protrusion having an at least partially spherical shape having a truncated end region and wherein the coupler cavity includes a plurality of jaws for engaging at least a portion of the protrusion , wherein the plurality of jaws are configured to be slidable in a direction away from a central axis extending from the opening and each of the plurality of jaws are urged towards the central axis by a corresponding biasing member. 
Marsden teaches a hose ring 40 which is slidably coupled to a hose 20 having a protrusion for coupling to a coupler 46. (Fig 5)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hose ring disclosed by Lee to have further incorporated a hose ring  that extends around at least a portion of the suction hose and being slidably coupled to the suction hose as taught by Marsden in order to enable positioning the hose in various locations on the housing providing versatile shape for storage purposes. 
Furthermore, Chen teaches a ball and socket clamping apparatus having a coupler 1 and a protrusion 5 having a spherical shaped end portion 51 which engages two jaws 2 having corresponding spring elements that are slidable in the coupler 1. (Fig 2) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the hose clip disclosed by Lee in view of Marsden to have further incorporated the coupler having plurality of jaws engaging a protrusion as taught by Chen in order to provide a quick release and locking mechanism which would require less force to engage or disengage the coupler from the protrusion.
Furthermore, the court has held that the configuration of the claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. For instance, having a truncated spherical shaped protrusion might provide lowered weight of the protrusion and a tighter coupling. 
Regarding claims 11, Lee in view of Marsden and further in view of Chen discloses each and every limitation set forth in claims 9 . Furthermore, Chen teaches the coupling has an insertion end width, an intermediary width, and a protrusion end width, the intermediary width measuring greater than the insertion end width and the protrusion end width.  (Fig 2)
Regarding claim 14, Lee in view of Marsden and further in view of Chen discloses each and every limitation set forth in claim 9. Furthermore, Lee discloses the handle fluidly couples the suction hose to the support structure.(Fig 1)
Regarding claim 15, Lee in view of Marsden and further in view of Chen discloses each and every limitation set forth in claim 9. Furthermore, Lee discloses the handle is detachable from the support structure. (operation of Fig 1)
Regarding claim 16, Lee in view of Marsden and further in view of Chen discloses each and every limitation set forth in claim 9. However, Lee in view of Marsden and further in view of Chen does not explicitly disclose the support structure is detachable from the surface cleaning head. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the support structure is detachable from the surface cleaning head, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.
Claim 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Resch, US5142731 in view of Marsden , WO2009077753 and further in view of Chen, US6151754 and further in view of Duncan, US2181178.
Regarding claims 4, Resch in view of Marsden and further in view of Chen discloses each and every limitation set forth in claims 3.  However, Resch in view of Marsden and further in view of Chen does not disclose an engaging surface for at least one jaw includes a recess having a curvature that generally corresponds to at least a portion of a spherical surface of the coupling.
Duncan teaches a ball receiving apparatus wherein a ball 5 is inserted a slot 4 and received by slidable head elements 7 and 8 wherein each head element comprises a recess portion 9. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the jaws disclosed by Resch in view of Marsden and further in view of Chen to have incorporated jaws having engaging surface with a recess having a curvature generally corresponding to at least a portion of a spherical surface of the coupling as taught by Duncan in order to provide for instance an improved securing mechanism for the shape of the coupling element being held which would result in disengagement only when sufficient force is applied.
Regarding claims 6, Resch in view of Marsden and further in view of Chen discloses each and every limitation set forth in claims 5. However, Resch in view of Marsden and further in view of Chen does not disclose the plurality of jaws includes a tapered region.
Duncan teaches a ball receiving apparatus wherein a ball 5 is inserted a slot 4 and received by slidable head elements 7 and 8 each having a tapered outer portion wherein each head element comprises a recess portion 9. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the jaws disclosed by Resch in view of Marsden and further in view of Chen to have incorporated jaws having tapered region as taught by Duncan in order to provide sufficient force applied to the coupling elements to overcome the spring force during engagement process.
Regarding claims 7 , Resch in view of Marsden and further in view of Chen and further in view of Duncan discloses each and every limitation set forth in claims 6. Furthermore, Resch in view of Marsden and further in view of Chen and further in view of Duncan before the coupling is inserted into the coupler, a separation distance between the plurality of jaws measured at the tapered region is greater than or equal to the insertion end width. (the apparatus disclosed by Resch in view of Marsden and further in view of Chen and further in view of Duncan is capable of having the jaws positioned such that measured at the tapered region is greater than or equal to the insertion end width)
Claim  10, 12-13 , and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US5142731 in view of Marsden , WO2009077753 and further in view of Chen, US6151754 and further in view of Duncan, US2181178.
Regarding claims 10, Lee in view of Marsden and further in view of Chen discloses each and every limitation set forth in claim 9.  However, Lee in view of Marsden and further in view of Chen does not disclose an engaging surface for at least one jaw includes a recess having a curvature that generally corresponds to at least a portion of a spherical surface of the coupling.
Duncan teaches a ball receiving apparatus wherein a ball 5 is inserted a slot 4 and received by slidable head elements 7 and 8 wherein each head element comprises a recess portion 9. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the jaws disclosed by Lee in view of Marsden and further in view of Chen to have incorporated jaws having engaging surface with a recess having a curvature generally corresponding to at least a portion of a spherical surface of the coupling as taught by Duncan in order to provide for instance an improved securing mechanism for the shape of the coupling element being held which would result in disengagement only when sufficient force is applied.
Regarding claims 12 and 20, Lee in view of Marsden and further in view of Chen discloses each and every limitation set forth in claims 9 and 17 . However, Lee in view of Marsden and further in view of Chen does not disclose the plurality of jaws includes a tapered region.
Duncan teaches a ball receiving apparatus wherein a ball 5 is inserted a slot 4 and received by slidable head elements 7 and 8 each having a tapered outer portion wherein each head element comprises a recess portion 9. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the jaws disclosed by Resch in view of Marsden and further in view of Chen to have incorporated jaws having tapered region as taught by Duncan in order to 
Regarding claim 13, Lee in view of Marsden and further in view of Chen and further in view of Duncan discloses each and every limitation set forth in claim 12 . Furthermore, Lee in view of Marsden and further in view of Chen and further in view of Duncan before the coupling is inserted into the coupler, a separation distance between the plurality of jaws measured at the tapered region is greater than or equal to the insertion end width. (the apparatus disclosed by Resch in view of Marsden and further in view of Chen and further in view of Duncan is capable of having the jaws positioned such that measured at the tapered region is greater than or equal to the insertion end width)
Response to Arguments
Applicant’s arguments, see Pages 8-12, filed 06/29/2020, with respect to the rejection(s) of claim(s) 1, 9, and 17 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made  incorporating newly found reference Marsden, WO2009077753 which teaches that a slidable ring extending around a hose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723